     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
12
                                                     )       No. 2:19-cv-1452-DB
13   JAVIER GONZALEZ MEXICANO,                       )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND ORDER TO
                                                     )       VOLUNTARY REMAND PURSUANT TO
15          vs.                                      )
                                                     )       SENTENCE FOUR OF 42 U.S.C.
16   ANDREW SAUL,                                    )       § 405(g) AND TO ENTRY OF JUDGMENT
     Commissioner of Social Security,                )
17                                                   )
                                                     )
18                  Defendant.                       )
19          IT IS HEREBY STIPULATED, by and between the parties, through their respective
20   counsel of record, that this action be remanded to the Commissioner of Social Security for
21   further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
22   42 U.S.C. § 405(g), sentence four.
23          On remand, the Appeals Council will assign this case to an administrative law judge
24
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to evaluate Plaintiff’s
25
     claim in accordance with the Commissioner’s regulations. It will also instruct the ALJ to take
26
     further action, as warranted, to complete the administrative record.
27
28


                                                         1
 1          The parties further request that the Clerk of the Court be directed to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 3   Commissioner.
 4                                                 Respectfully submitted,
 5
     Date: March 17, 2020                          PENA & BROMBERG, ATTORNEYS AT LAW
 6
                                                   s/ Jonathan O. Pena by C.Chen*
 7
                                                   (As authorized by email on 3/17/2020)
 8                                                 JONATHAN O. PENA
                                                   Attorneys for Plaintiff
 9
     Date: March 17, 2020                          McGREGOR W. SCOTT
10
                                                   United States Attorney
11
                                                   By s/ Carolyn B. Chen
12                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
13
14                                                 Attorneys for Defendant
15
16
17                                                         ORDER
18          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
19   DATED: March 19, 2020                                 /s/ DEBORAH BARNES
20                                                         UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28


                                                      2
